110 F.3d 59
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Fred GOODINE, Jr., Petitioner--Appellant,v.Richard S. LINDLER, Warden;  T. Travis Medlock, AttorneyGeneral of the State of South Caro Lina,Respondents--Appellees.
No. 96-6363.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1996Decided April 9, 1997.

Fred Goodine, Jr., Appellant Pro Se.  Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Respondents.
Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's orders granting his petition filed under 28 U.S.C. § 2254 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214, directing Respondent to fashion a remedy and then approving the remedy.  We have reviewed the record and the district court's opinions and orders and find no reversible error.


2
Respondents elected to treat Appellant as parole eligible on a twenty year basis, which is consistent with the representations made to Appellant at the time of his guilty plea.  This is a satisfactory remedy that gives Appellant the benefit of his plea bargain.  See O'Tuel v. Osborne, 706 F.2d 498 (4th Cir.1983).  Accordingly, we affirm both orders on the reasoning of the district court.  Goodine v. Lindler, No. CA-92-804-3-22BC (D.S.C. Feb. 29 and Apr. 1, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED